Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This communication is in response to CIP application filed 07/25/2019.

Information Disclosure Statement
2.                  The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 103
3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 11-15, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pirat et al. (Pub.No.: 2016/0028891 A1) and further in view of Garfinkel (Pub.No.: 2018/0359359 A1).

Regarding claims 1 and 11, Pirat teaches a method implemented at an application server to convert a voice call to a texting session (reads on method of switching media channels during communication session, see [0035]) comprising:

receiving a request over an IP network from a telephony server to initiate an interactive voice response session with a caller who placed a voice call to a destination phone number (this reads on a caller may initiate or place a voice call into a call center such as center 114 as shown in Fig. 1, see [00060]), wherein the telephony server is in communication with the caller over a telephone network (the claimed “telephony server” reads on switch 116 as discussed in details [0041-0042]);

instructing the telephony server to produce a voice inquiry over the telephone network to the caller, wherein the voice inquiry offers the caller an option to request a texting session (this reads on the 

receiving from the telephony server a request for a texting session to be conducted with a phone number associated with the caller (reads on the caller changing to text, see discussion [0065]);

generating message content in accordance with a program corresponding to the requested texting session (see establishment of SMS service as discussed in [0051]);

Pirat does not specifically teach “transmitting, over the IP network, a reply, wherein the reply contains text message components including the phone number as a destination, the destination phone number as a source and the message content”.

However, Garfinkel teaches a method and system for receiving and forwarding a text message at a landline phone number (see abstract and [0006-0008]). 

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of text enabling landline by allowing the user to send and receive text message, as taught by Garfinkel into the teachings of Pirat in order to allow the caller of Pirat maximum flexibility of utilizing different modes of communication (voice, chat…etc.) and accessing/receiving different services.  The claimed “Gateway” as recited in claim 12 reads on (gateway 106) as shown in Fig. 1 of Pirat. 



Regarding claims 2 and 12, the combination of Pirat and Garfinkel teaches wherein the destination phone number corresponds to a landline (see Garfinkel, abstract and [0006-0008]).

Regarding claim 3, the combination of Pirat and Garfinkel teaches wherein generating comprises retrieving a resource (reads on the caller device such as POTS or other devices, see Pirat [0061]).

Regarding claim 4, the combination of Pirat and Garfinkel teaches wherein the resource is a link to a web application (reads on web app 128, see Pirat [0054]).

Regarding claim 5, the combination of Pirat and Garfinkel teaches wherein the resource is a link to a web page (see Pirat [0075]).

Regarding claim 7, the combination of Pirat and Garfinkel teaches wherein the requested texting program is a predefined response script (reads on prerecorded voice prompts, see Pirat [0016]).

Regarding claim 13, the combination of Pirat and Garfinkel teaches wherein the request for a texting session is determined by a speech to text module in the telephony server (see speech to text conversion as discussed in col. 5, lines 23-25).




Regarding claim 14, the combination of Pirat and Garfinkel teaches wherein the request for a texting session is determined by a DTMF decoder module in the telephony server (this reads on caller pressing toggle switch while in session in order to switch to text, see Pirat [0077]).

Regarding claim 15, the combination of Pirat and Garfinkel teaches receiving a text message over a cellular network from the destination and converting the text message to a request to the application server (reads on receiving text message as discussed in [0006-0008]).

Regarding claim 19, the combination of Pirat and Garfinkel teaches a gateway in communication with a cellular network and the IP network, the gateway configured to convert cellular network communications to IP network communications and IP network communications to cellular network communications (this reads on (gateway 106) as shown in Fig. 1 of Pirat, see corresponding text).

Claims  6 and 16-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pirat et al. (Pub.No.: 2016/0028891 A1) in view of Garfinkel (Pub.No.: 2018/0359359 A1) and further in view of Madhavapeddi et al. (US PAT # 8,254,535 B1).

Claim 6 recites “wherein the resource is a uniform resource identifier for launching an app or utility on a mobile communication device”.

Neither Pirat nor Garfinkel specially teach the use of “URI”. However Madhavapeddi teaches in a user may place a telephone call to an IVR system or other automated voice-based system, such as via 

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of utilizing URI, into the combination of Pirat and Garfinkel in order to enhance the communication processing by identify information resources received from the caller. 

Claim 16 recites “providing, at the application server, a serialized intent file having a plurality of intents”. 

Neither Pirat nor Garfinkel specially teach the use of “a serialized intent file”. However, Madhavapeddi teaches a particular list of goods/service that are offered to users, see col. 5, lines 45-59.

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of utilizing URI, into the combination of Pirat and Garfinkel in order to provide speed and convenience of saving and identifying goods and/or services that are needed or desired by the user. 
.

Claims 8-10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pirat et al. (Pub. No.: 2016/0028891 A1) in view of Garfinkel (Pub. No.: 2018/0359359 A1) and further in view of Woo et al. (Pub.No.: 2015/0281166 A1). 

Claim 8 recites “wherein the requested texting program is an ordering app”.

Neither Pirat nor Garfinkel specially teach the use of “ordering app”. However, Woo teaches in chat based support of multiple communication interaction types, it utilizes an ordering program (e.g., an e-commerce shopping program, see [0029]). 

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of utilizing URI, into the combination of Pirat and Garfinkel in order to provide speed, convenience and security for an online shoppers. 

Regarding claim 9, the combination of Pirat, Garfinkel and Woo teaches generating message content including a web payment URI (see payment processing program as discussed in Woo [0014 and 0029]).



Dependent claim 20 is rejected for the same reasons addressed (i.e., ordering program) in dependent claim 8. 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RASHA S AL AUBAIDI/               Primary Examiner, Art Unit 2652